DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 06/01/2022. In virtue of this amendment: 
Claims 5-6 are canceled; 
Claims 21-22 are newly added;
Claims 1-4, 7-8 and 10-20 are currently amended; and thus, 
Claims 1-4 and 7-22 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 (2) and 03/29/2022 has been considered by the examiner. 
Claim Objections
The objection to claims 1, 4, 10 and 11-12 are withdrawn in view of the amendments made to the claim.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0189011A1 hereinafter “Jing” in view of US2016/0192458A1 hereinafter “Keith” 
Regarding claim 1, Jing discloses a networked device (¶39L1-2: a wireless node that is an OEM electronic device) comprising:
communications circuitry (¶39L4: communication interface);
a memory (¶30L4: memory) storing common security credentials, wherein the common security credentials are pre-installed during a factory calibration process (¶41L9-12: security parameters; verify electronic device from a same OEM) (Note: information such as device manufacturer would have to be pre-installed during manufacturing process according to the manufacturer); and
processing circuitry (¶30L4: processors) coupled to the communications circuitry, and the memory (as shown in Fig.4 for example) and configured to:
create a common network using the common security credentials (¶42L1-5: network formation logic may enter a network initiator phase to establish node of a wireless home mesh network “WHMN”), wherein only devices with the common security credentials are permitted to join the common network. (¶48L1-16: the message is proprietary to the WHMN and will be recognized by other WHMN-enabled OEM devices) 
	Jing dos not explicitly disclose the networked device is a light fixture comprising: 
a solid-state light source;
processor configured to cause the solid-state light source to provide a desired light output
	Keith discloses in Fig.3 for example a networked lighting fixture (¶36L1: a smart light source [50]) comprising: 
a solid state light source (¶36L4: light source [51]; ¶37L1: light source [51] may be a LED light source);
communications circuitry (¶36L4-5: communication interface [53]); 
a memory (¶36L5: memory [55]) storing common security credentials (¶22L12-15: devices coupled to the network store product install codes); and
processing circuitry (¶36L5: processor [54]) coupled to the solid-state light source, the communications circuitry, and the memory (as shown in Fig.3) and configured to: 
cause the sloid-state light source to provide a desired light output (¶37L8-11: processor [54] may control operations of other components of the smart light source [50])
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the networked device disclosed by Jing into a smart lighting fixture disclosed by Keith.  
One of ordinary skill in the art would’ve been motivated because Jing recognizes that the device may be any home device that is usually stationary (fixed-location) and is electrically coupled to an AC power outlet (Jing ¶26L1-15) which a smart light fixture as disclosed by Keith is an art-recognized equivalent to create a home mesh network of lighting devices to wirelessly communicate and route data.
	The combination of Jian in view of Keith hereinafter “Jing/Keith” discloses “creating a common lighting network using the common security credentials, wherein only lighting devices with the common security credentials are permitted to join the common lighting network” as the WHMN OEM-devices disclosed by Jing are replaced with smart light source disclosed by Keith, thus creating a “lighting network wherein only lighting devices join in”. 
	Regarding claim 2, Jing/Keith discloses in Jing the lighting fixture of claim 1 wherein 
creating the common lighting network comprises authenticating lighting devices wishing to join the common lighting network based on the common security credentials. (¶49L4-8: challenge text is verified to identify node as a WHMN-enabled OEM device) 
Regarding claim 3, Jing/Keith discloses in Jing the lighting fixture of claim 2 wherein creating the common lighting network further comprises 
assigning an address to the devices wishing to join the common lighting network that are authenticated based on the common security credentials. (¶45L7-12: Ethernet packet includes a destination MAC address and a source MAC address) 
Regarding claim 22, Jing/Keith discloses in Keith the lighting fixture of claim 21 wherein 
the lighting device indicates occurrence of an occupancy event. (¶52L25-2: activate the lights in the room if it detects an occupant in proximity) 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jing/Keith further in view of US2011/0169413A1 hereinafter “Wendt” 
Regarding claim 4, Jing/Keith discloses in Jing lighting fixture of claim 2 
Jing/Keith does not explicitly disclose: 
receive a command to create the common lighting network from a lighting device; and create the common lighting network in response to the command. 
Wendt discloses a system for controlling a lighting system wherein the lighting device is configured to: 
receive a command to create the common network from a device; and create the common network in response to the command. (¶65L1-8: generate a control command for commissioning and transmit this command to the lamp system controller via the wireless communication link, established) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application  to modify the system disclosed by Jing/Keith to include the handheld device as disclosed by Wendt. 
One of ordinary skill in the art would’ve been motivated because this would allow the system to be controlled remotely and provide easy control of lighting system and easy commissioning of light sources. (Wendt ¶24) 
Regarding claim 7, Jing/Keith/Wendt discloses the lighting fixture of claim 4 wherein 
the command is provided via the common lighting network. (Wendt ¶65L1-8: transmit this command to the lamp system controller via the wireless communication link, established)
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jing/Keith/Wendt further in view of US2013/0051806A1 hereinafter “Quilici”
Regarding claim 8, Jing/Keith/Wendt lighting fixture of claim 4
Jing/Keith/Wendt does not explicitly disclose: 
the command is not provided via the common lighting network.
	Quilici discloses a remote controller pairing method and system (¶16L1-3: system for pairing an electronic device with a remote controller) wherein the apparatus includes 
the command is not provided via the common lighting network. (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application replace the process of sending a command to create network disclosed by Jing/Keith/Wendt with the detecting optical signal above a predetermined threshold value as disclosed by Ouilici. 
One of ordinary skill in the art would’ve been motivated because this would remove the need for manually pressing a button, as button can sometimes be hard to access, and the system and method provides a pairing of remote controller with electronic devices that is easy to use and to implement. (Ouilici ¶1-7) 
Regarding claim 9, Jing/Keith/Wendt further in view of Ouilici discloses the lighting fixture of claim 8 further comprising 
a light sensor (¶19L7-9: LED are used as sensors, the user can point the remote controller at the desired light source to select and pair the particular light source), wherein the command is provided via the light sensor. (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing)
Claims 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing/Keith further in view US2017/0366970A1 hereinafter “Yu” 
Regarding claim 10, Jing/Keith discloses the lighting fixture of claim 1 wherein the processing circuitry is further configured to
communicate with a lighting device in the common lighting network via the communications circuitry (Jing abstract: a home electronic device may wirelessly communicate to route data within one or more nodes of the wireless home mesh network); 
	Jian/Keith does not explicitly disclose: 
receive updated security credentials from the lighting device via the communications circuitry and store the updated security credentials in the memory; and
communicate with other lighting devices in the common lighting network using the updated security credentials.
Yu discloses a method and system for updating network credentials wherein a networked device: 
communicate with a lighting device in the common network via the communications circuitry (¶39L1-2: a connection with a station may be established through a wireless setup procedure); and receive updated security credentials form the lighting device via the communications circuitry (¶41L1-11: user-input credentials may be received at the access point from the station that is connected through the extended wireless setup) and store the updated security credentials in the memory (¶43L1-12: wireless credentials may be stored at the access point and the access point may overwrite the currently stored credentials with the user-input wireless credentials) after joining the common lighting network (Note: the device is already part of the network when the updated credentials are being send out, as the access point has to overwrite the current credentials) 
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to modify the network disclosed by Jing/Keith by including the method and system of updating network credentials disclosed by Yu. 
One of ordinary skill in the art would’ve been motivated because this allows the user to change preset or default credentials to enhance network security or to create more easily remembered credentials. (Yu ¶4L1-3)
Regarding claim 11, Jing/Keith further in view of Yu hereinafter “Jing/Keith/Yu” discloses the lighting fixture of claim 10 wherein the processing circuitry is further configured to:
attempt to join another common lighting network using the common security credentials; and create the common lighting network using the common security credentials when the attempt to join the another common lighting network is unsuccessful. (Jing ¶42L1-5: if wireless node does not detect the presence of a WHMN network formation logic may enter a network initiator phase to establish node as either a mobile node or a stationary node of a WHMN) 
Regarding claim 12, Jing/Keith/Yu discloses the lighting fixture of claim 11 wherein the processing circuitry is further configured to:
communicate with a lighting device in the another common lighting network via the communications circuitry when the attempt to join the another common lighting network is successful (Yu ¶39L1-2: a connection with a station may be established through a wireless setup procedure); and
receive updated security credentials from the lighting device via the communications circuitry and store the updated security credentials in the memory. (Yu ¶41L1-11: user-input credentials may be received at the access point from the station that is connected through the extended wireless setup; ¶43L1-12: wireless credentials may be stored at the access point and the access point may overwrite the currently stored credentials with the user-input wireless credentials)
Regarding claim 13, Jing/Keith/Yu discloses the lighting fixture of claim 12 wherein the processing circuitry is further configured
to use the updated security credentials to communicate over the common lighting network. (Yu ¶43L10-12: the new PSK may be used by the access point for future wireless connection with one or more stations)
Regarding claim 15, Jing/Keith/Yu discloses the lighting fixture of claim 12 wherein 
the lighting device authenticates the lighting fixture to allow the lighting fixture to join the common lighting network. (Jing ¶49L4-8: challenge text is verified to identify node as a WHMN-enabled OEM device)
Regarding claim 16, Jing/Keith/Yu discloses the lighting fixture of claim 12 wherein 
the updated security credentials are generated by the lighting device. (Jing ¶53L1-17: user is prompted for a new name as well as setting a password for the network) 
Regarding claim 17, Jing/Keith/Yu discloses the lighting fixture of claim 12 wherein 
the lighting fixture and the device form a Thread networks (¶22L1-17: the network, which may be a Thread network).
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to utilize the Thread Network disclose by Keith as the network set up by Jing. 
One of ordinary skill in the art would’ve been motivated because Thread Network are easy to setup up and secure to use, and may be scalable to connect devices into a single network supporting multiple hops (Keith ¶22L1-17) 
Regarding claim 18, Jing/Keith/Yu discloses the lighting fixture of claim 11 wherein the processing circuitry is further configured 
to attempt to join the another common lighting network using the common security credentials by attempting to join the another common lighting network on each one of a number of different channels. (Jing ¶40L1-9: network discovery logic may scan each channel to detect the presence of other wireless ad hoc network)
Regarding claim 19, Jing/Keith/Yu discloses the lighting fixture of claim 11 wherein the processing circuitry is further configured to 
attempt to join the another common lighting network using the common security credentials by sending a request join message and waiting for a response. (Jing ¶30L1-16: processor adapted to imitate and process request message to join home network) 
Regarding claim 20, Jing/Keith/Yu discloses the lighting fixture of claim 19 wherein the processing circuitry is further configured to determine the attempt to join the another lighting common network is unsuccessful by waiting a predetermined amount of time after sending the request join message before creating the common lighting network. (Jing ¶53L1-17: when an ad hoc network is not discovered, perform a predetermined number of retries, following the predetermined number of retries, enter network initiation mode, to create a new network.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jing/Keith/Yu further in view US2016/0112870A1 hereinafter “Pathuri” 
Regarding claim 14, Jing/Keith/Yu discloses the lighting fixture of claim 13 wherein the processing circuitry is further configured to 
Jing/Keith/Yu does not explicitly disclose: 
forward the updated security credentials to an additional device in the common lighting network. 
Pathuri discloses a network system wherein the processor are configured to: 
forward the updated security credentials to an additional device in the common lighting network. (¶157L23-27: the network credentials are retrieved from memory and transmitted to the network device using the off-network link to allow it to connect to the network) 
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to modify the network disclosed by Jing/Keith/Yu by including the method and system of updating network credentials disclosed by Pathuri. 
One of ordinary skill in the art would’ve been motivated because this allows all the devices within the network to receive and communicate using the new credentials. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jing/Keith further in view US2015/0296599A1 hereinafter “Recker”  
Regarding claim 21, Jing/Keith discloses the lighting fixture of claim 1 wherein 
the processing circuitry is further configured to: communicate with a lighting device in the common lighting network (Keith ¶37 the lighting device processor may process communication between device and other devices received via the communication.)
Jing/Keith does not explicitly disclose: 
adjust the light output of the solid-state light source in response to communicating with the lighting device.  
Recker discloses a lighting network system wherein 
adjust the light output of the solid-state light source in response to communicating with the lighting device. (¶86L1-44: wireless lighting modules may contain transceiver allowing modules to form a network to transit receive and forward commands, control and status) 
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to utilize the network disclosed by Jing/Keith to forward commands for control of lighting modules as disclosed by Recker. 
One of ordinary skill in the art would’ve been motivated because this allows all the devices within the network to receive and communicate regardless of the location within the network. 
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argued neither Jing nor Keith disclose “create a common lighting network, wherein only lighting devices with the common security credential are permitted to join the common network” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner recognizes Jing does not disclose a lighting device and creating a lighting network, and Keith does not disclose creating a common lighting network; however, the combination of Jing in view of Keith does. 
Specifically, Jing discloses creating a common network using a common credential and Keith discloses a lighting network comprising of lighting devices communication via a network. The examiner has shown that Jing recognizes the device (to be used in the network) may be any home device that is usually stationary (fixed-location) and is electrically coupled to an AC power outlet (Jiang ¶26L1-15) which is equivalent to an smart light fixture; and therefore propose creating a network of lighting devices (as disclosed by Keith) with the process as disclosed by Jiang; thus forming a “lighting network” wherein only devices with the correct credentials may join. 
Regarding claims 2-4 and 7-20, the argument are that they depend either directly or indirectly from claim 1, and therefore the same response applies. 
For the at least foregoing reasons, the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 3, 2022